Name: Council Implementing Regulation (EU) NoÃ 350/2012 of 23Ã April 2012 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 24.4.2012 EN Official Journal of the European Union L 110/17 COUNCIL IMPLEMENTING REGULATION (EU) No 350/2012 of 23 April 2012 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) The Council considers that there are no longer grounds for keeping one person and two entities on the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (3) The list set out in Annex IX to Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The person and entities listed in the Annex to this Regulation shall be deleted from the list set out in Annex IX to Regulation (EU) No 267/2012. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 April 2012. For the Council The President C. ASHTON (1) OJ L 88, 24.3.2012, p. 1. ANNEX PERSON AND ENTITIES REFERRED TO IN ARTICLE 1 A Sedghi Walship SA Morison Menon Chartered Accountant